Citation Nr: 1621575	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-18 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991, including service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  Subsequently, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD had its onset in service.   



CONCLUSION OF LAW

The criteria to establish service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his acquired psychiatric disorder was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran indicated at his April 2016 Board hearing that a grant of service connection for any acquired psychiatric disorder would satisfy his claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; and (2) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(1).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has a current PTSD diagnosis.  See April 2013 VA Examination Report.  

The Veteran competently and credibly testified that he experienced two in-service events that caused his PTSD symptoms.  He reported that while descending a ladder aboard the U.S.S. Eisenhower, he discovered that a sailor had hung himself from the pipes of the ship.  He further reported that during his time on the U.S.S. Eisenhower, three shipmates went overboard but only two were recovered.  In support of his claim, the Veteran submitted deck logs from the Naval History and Heritage Command, indicating that three shipmates went overboard in November 1989.  The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Further, the Veteran's account of his stressors appear consistent with the circumstances, conditions, and hardships of such service.  

The April 2013 VA examiner addressed the Veteran's stressors, reviewed the Veteran's claims file, and interviewed and conducted psychological testing of the Veteran.  Based on such evidence, the VA examiner opined that the Veteran's PTSD had its onset during his military service and the Veteran's symptoms are related to the claimed stressors.  The opinion is supported by a reasoned analysis.  Thus, it is of great probative value and is consistent with the Veteran's assertions.

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus service connection is warranted. 


ORDER

Service connection for PTSD is granted. 


REMAND

During the April 2016 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since his last VA audiological examination in December 2014.  Accordingly, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report).  Thus, the Board has no discretion and must remand the claim.

Moreover, the Veteran submitted private audiological evaluations in January 2010, May 2010, and November 2015.  However, it is not clear from the reports whether the Maryland CNC word list was used during these evaluations.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Finally, on remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his disability and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiological treatment providers of the January 2010 (Frito Lay), May 2010 (Steven Peskind MD), and November 2015 (Dallas Family Hearing Center) audiological reports to determine (i) if the Maryland CNC word list was used and if so, what was the Maryland CNC percentage; (ii) if these evaluations were performed by a state-licensed audiologist; and (iii) what was the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four). 

2.  Request the names and addresses of all medical care providers who treated the Veteran for his hearing loss since July 2009.  Even if the Veteran does not respond, determine whether there are any outstanding pertinent VA treatment records for the pertinent period.  After securing any necessary release, obtain those records not on file.  If additional records are unavailable, it should be documented.

3.  Associate any outstanding records of VA treatment for the Veteran's bilateral hearing loss, with the record dated from December 2014.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his bilateral hearing loss, to include the impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence.

5.  Schedule the Veteran for a VA audiological examination to address the current nature and severity of his hearing loss.  The electronic claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability.  

6.  Then, readjudicate the appeal.  If the full benefit sought remains denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


